

117 S309 IS: Smarter Pretrial Detention for Drug Charges Act of 2021
U.S. Senate
2021-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 309IN THE SENATE OF THE UNITED STATESFebruary 12, 2021Mr. Durbin (for himself, Mr. Lee, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo give Federal courts additional discretion to determine whether pretrial detention is appropriate for defendants charged with nonviolent drug offenses in Federal criminal cases.1.Short titleThis Act may be cited as the Smarter Pretrial Detention for Drug Charges Act of 2021.2.Release conditions and detention in Federal criminal casesSection 3142 of title 18, United States Code, is amended—(1)by striking (42 U.S.C. 14135a) each place it appears and inserting (34 U.S.C. 40702); and(2)in subsection (e)(3)—(A)by striking subparagraph (A); and(B)by redesignating subparagraphs (B), (C), (D), and (E) as subparagraphs (A), (B), (C), and (D), respectively.